Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-11,13-21 of U.S. Patent No. 11321209. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 contain every element of claims 1,3-11,13-21 of U.S. Patent No. 11321209. Therefore, the claims of the instant application are not patentably distinct from the earlier filed patent claims and as such are unpatentable. Although claims 23-25 are directed to non-transitory computer-readable storage media storing instructions it would be obvious to one of ordinary skill in the art to have the method steps of claims 3-5 of U.S. Patent No. 11321209 be executed by the non-transitory computer readable storage media storing instructions because non-transitory computer readable storage media storing instructions are able to execute method steps. Although claims 23-25 are directed to non-transitory computer-readable storage media storing instructions it would be obvious to one of ordinary skill in the art to have the system and its steps of claims 13-15 of U.S. Patent No. 11321209 be executed by the non-transitory computer readable storage media storing instructions because non-transitory computer readable storage media storing instructions are able to execute system steps.
Claims 1-6,9-16,19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,6,7,9-14,16,17,19-23 of U.S. Patent No. 11099962. Per the specification (paragraph 0036 of U.S. Patent No. 11099962 and paragraph 0046 of the instant application) ‘database query manager’ may generically refer to either the ‘resource manager’ and/or ‘computer service manager’. Per the specification (paragraphs 0064,102 of U.S. Patent No. 11099962) the ‘resource manager’ and ‘computer service manager’ are referred to components; therefore the first component/query manager and second component/query manager are the resource manager and compute service manager respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6,9-16,19-25 every element of claims 1-4,6,7,9-14,16,17,19-23 of U.S. Patent No. 11099962. Therefore, the claims of the instant application are not patentably distinct from the earlier filed patent claims and as such are unpatentable. Although claim 23 is directed to non-transitory computer-readable storage media storing instructions it would be obvious to one of ordinary skill in the art to have the method steps of claim 3 of U.S. Patent No. 11099962 be executed by the non-transitory computer readable storage media storing instructions because non-transitory computer readable storage media storing instructions are able to execute method steps. Although claims 23-25 are directed to non-transitory computer-readable storage media storing instructions it would be obvious to one of ordinary skill in the art to have the system and its steps of claim 13 of U.S. Patent No. 11099962 be executed by the non-transitory computer readable storage media storing instructions because non-transitory computer readable storage media storing instructions are able to execute system steps.
Claims 1,3-8,10-18,20,21,23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8,10,21-30 of U.S. Patent No. 11409626. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,3-8,10-18,20,21,23-25 every element of claims 1-8,10,21-30 of U.S. Patent No. 11409626. Therefore, the claims of the instant application are not patentably distinct from the earlier filed patent claims and as such are unpatentable. Although claims 11-20 are directed to a database platform it would have been obvious to one of ordinary skill in the art to have the one or more processors and non-transitory computer readable storage media storing instructions of claims 21-30 of U.S. Patent No. 11409626 be executed by the database platform because the database platform are able to execute instructions.
Claims 11-18,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18,20 of U.S. Patent No. 11409626 in view of Pathak et al. (USPN 20180060395). 
Claims 11-18,20 of the 11409626 patent discloses all limitations of the instant application claims 11-18,20 except for the one or more hardware processors and one or more non-transitory computer-readable storage media containing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations.
Pathak et al. discloses one or more hardware processors and one or more non-transitory computer-readable storage media containing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations in paragraph 0101 – processors and computer-readable storage medium.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processors and computer-readable storage medium of Pathak et al. in the instant claims because processors and computer storage mediums are components used to execute functionality of steps and other components in a system, as disclosed in paragraph 0101.
Claims 1-8,10,20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8,10,21-25 of U.S. Patent No. 11409626 in view of Pathak et al. (USPN 20180060395). 
Claims 1-8,10,21-25 of the 11409626 patent discloses all limitations of the instant application claims 1-8,10,20-25 except for the second query manager is configured to manage internal tasks of the database platform of claims 2,12.
Pathak et al. discloses the second query manager is configured to manage internal tasks of the database platform in paragraph 0092 – resource manager is the second query manager and provisioning computing resources for the retry is the internal task.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the resource manager managing computing resources and handling provisioning computing resources for a retry of a query of Pathak et al. in the instant claims because a resource manager provisions computing resources for a computing system as disclosed in paragraphs 0071,0092.

Conclusion
There is no prior art rejection for claims 1-25 because of the inclusion of the limitations: ‘identifying a second query manager of the database platform as implementing a same version of the database platform as the first query manager; and operating the second query manager to manage a first retry attempt to execute the query’. Prior art could not be found to reject this limitation in combination with the other limitations.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art: USPN 20180060395 – discloses processing queries, determining if an interruption occurs during the processing of the query, and retrying the query on other computing resources, as disclosed in the abstract and paragraphs 0091-0096;
USPN 20180329931 – discloses database servers having the same version of the application.
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113